Citation Nr: 0001202	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  96-44 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
Improved Pension benefits in the amount of $10,170.00.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
October 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Atlanta, Georgia Department of Veterans Affairs (VA) Regional 
Office (RO), that denied entitlement to waiver of the 
overpayment at issue.  This matter was previously before the 
Board in August 1999, but was Remanded for additional 
development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim for waiver of overpayment 
has been obtained.

2.  In March 1993, the veteran was notified by the VA of the 
approval of his claim for disability pension benefits.

3.  In June 1995, the veteran was notified by the VA of the 
termination of improved pension benefit payments.  The 
veteran was informed that the termination may result in an 
overpayment and that he would be notified shortly.

4.  On July 17, 1995 VA Debt Management Center informed the 
veteran of the amount of the overpayment and of his appellate 
rights, which included advising him of the 180-day time 
period for him to file an application requesting a waiver of 
recovery of all or part of the overpayment.

5.  VA received the veteran's request for waiver of recovery 
of the overpayment of nonservice-connected disability pension 
benefits in February 1996, well beyond the 180-day statutory 
limit.  


CONCLUSION OF LAW

The request for waiver of recovery of an overpayment of 
improved nonservice-connected disability pension benefits, 
calculated in the amount to $10, 170.00, was not timely 
filed.  38 U.S.C.A. § 5302 (West 1991 & Supp. 1999); 38 
C.F.R. § 1.963(b)(2) (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991).  That is, 
he has presented a claim which is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. § 
5107(a).

Under applicable criteria, a request for waiver of recovery 
of an overpayment of improved nonservice-connected disability 
pension benefits shall only be considered if the request is 
received within 180 days following the date of a notice of 
indebtedness by VA to the debtor.  The 180-day period may be 
extended if the individual requesting waiver demonstrates 
that, as a result of an error by either VA or the postal 
authorities, or due to other circumstances beyond the 
debtor's control, there was a delay in receipt by the debtor 
of the notification of indebtedness beyond the time 
customarily required for mailing.  If the requester does 
substantiate that there was such a delay in receipt of the 
notice of indebtedness, the 180-day period shall be computed 
from the date of the requester's actual receipt of the notice 
of indebtedness.  See 38 U.S.C.A. § 5302(a) (West 1991 & 
Supp. 1999); 38 C.F.R. § 1.963(b)(2) (1999).  The inability 
to read and/or to comprehend may be deemed a "circumstance 
beyond the debtor's control" as contemplated by 38 C.F.R. § 
1.963 (1999).

The veteran's claim for nonservice connected pension benefits 
was received in August 1992.  At that time the veteran 
reported no income for himself.  In March 1993, the veteran 
was notified of the approval of disability pension benefits 
at the rate of $285.00 effective as of September 1, 1992, 
based on countable annual income of $3,969.00, and at the 
rate of $304.00 effective as of December 1, 1992, based on 
countable annual income of $3,969.00.  He was also advised to 
notify the VA immediately of any changes in family income.

In June 1993, the veteran notified the RO that he should be 
receiving improved pension benefits which reflect that he had 
a spouse and a dependent child from September 1, 1992 to 
April 26, 1993.  He stated that he had recently lost his son 
in April 1993.  In June 1993, the veteran was notified by the 
RO that improved pension benefits were to be reduced due to a 
marital and/or dependency change to $581.00 effective as of 
September 1992, $608.00 effective as of December 1, 1992, and 
$500.00 effective as of May 1, 1993.  

The veteran submitted an Eligibility Verification Report 
(EVR) which was received by the RO in September 1993 showing 
that he was married living with spouse and with no dependent 
children.  He reported no income from Social Security.  In 
September 1993, the veteran was notified that his disability 
pension award was amended to the rate of $831.00 effective as 
of September 1, 1993, based on countable annual income of 
$0.00.  In November 1993, the veteran was notified that his 
disability pension award was amended to the rate of  $853.00 
effective as of December 1, 1993, based on countable annual 
income of $0.00.  

In January 1994 the veteran requested a retroactive payment.  
In February 1994, the RO provided the veteran with an audit 
of the amount of improved pension benefits he was due 
effective September 1, 1992.  

The veteran submitted an EVR which was received by the RO in 
September 1994 showing that he was married living with spouse 
and with no dependent children.  The report showed he was 
receiving monthly Social Security benefits of $908.00.

Of record is a VA computer generated document dated in June 
1995 which indicates that the veteran's pension benefits were 
terminated.  The reason for the termination was the veteran's 
failure to submit a copy of his Social Security award letter, 
which had been requested by the RO in a letter dated on 
September 14, 1994. The Board notes that a copy of this 
letter is not associated with the veteran's claims folder.

In June 1995, the veteran was notified by the VA of the 
termination of improved pension benefit payments due to the 
veteran's failure to furnish a copy of his original Social 
Security award letter showing the date and amount of his 
first benefit payment, which was requested in a September 14, 
1994 letter.  He was informed that his pension rate from 
September 1, 1993 to August 31 1994 was $0.00 based on based 
on countable annual income of $10,608 (Social Security 
benefits).  The veteran was informed that the termination may 
result in an overpayment and that he would be notified 
shortly.  He was informed of his appellate rights regarding 
the decision.

Of record is a copy of a letter from the veteran, dated on 
February 2, 1996.  At that time the veteran referenced a 
letter dated on January 10, 1996 from the VA Debt Management 
Center.  He requested that the debt be waived.  He stated 
that he was unaware at the time he began drawing Social 
Security benefits that he had to notify the VA.  He reported 
that just before receiving his first Social Security check 
his only child died and this caused him to completely loose 
control of his emotions.  He stated that due to his mental 
state he did not know to notify the VA of the Social Security 
award.  He indicated that he was not trying to hide anything 
and was mentally distraught.  

Of record is a VA Decision of Waiver of Indebtedness, dated 
on February 28, 1996.  This document shows that the amount of 
the overpayment is $10,170.  The date of discovery was July 
1995.  The date of the first demand letter was July 17, 1995.  
It was reported that the request for waiver was received on 
February 9, 1996.  The request for the waiver was denied 
because it was not made within 180 days following the date of 
notification of the indebtedness.

The veteran was provided a Statement of the Case dated in 
June 1996 wherein the September "13", 1994 and July 17, 
1995 letters were referenced.  

Pursuant to an August 1999 Remand, the VA Debt Management 
Center submitted a computer printout which indicates that the 
generated letter was dated on July, 17, 1995 and mailed to 
the veteran's address of then of record.  Also, VA Debt 
Management Center, in a memorandum dated August 13, 1999, 
certified that the demand letter containing the Notice of 
Rights was sent to the veteran on July 17. 1995 and was not 
returned due to an incorrect address.

A review of the veteran's adjudication claims folder shows 
that service connection is in effect for post-traumatic 
stress disorder (PTSD) rated at 70 percent disabling.  Of 
record are VA medical records covering treatment for various 
disorders form September 1995 to 1998.  These records show 
that in September 1995 the veteran was referred to the 
psychiatric clinic for depression over the death of his son.  
The psychiatric evaluation shows that the veteran's son 
passed away in April 1993.   The veteran indicated that a lot 
things had come down on him very quickly and his nerves 
couldn't handle it.  He stated that tings were just adding 
up.  The diagnoses were dysthymic disorder, chronic, 
situational depression, and rule out PTSD.  Medications were 
prescribed and he received follow-up treatment.  A VA 
examination was conducted in March 1998.  At that time the 
diagnosis was PTSD with severe depression.  The veteran was 
deemed to be competent.

To summarize, copies of the September 14, 1994 VA letter to 
the veteran requesting the Social Security information and 
the July 17, 1995 VA demand letter with his rights are not on 
file.  However, the September 14, 1994 letter was referenced 
by a computer generated document and in the June 1995 VA 
letter to the veteran.  Additionally, VA Debt Management 
Center, in a memorandum dated August 13, 1999, certified that 
the demand letter containing the Notice of Rights was sent to 
the veteran on July 17. 1995 and was not returned due to an 
incorrect address.  Furthermore, the veteran does not contend 
that a mistake was made by either VA or postal authorities in 
the mailing of this notice to his known address of record at 
the time the s were sent.  Thus, it is presumed that he 
received the September 14, 1994 and July 17, 1995 letters.  
See Mindenhall v. Brown, 7 Vet. App. 271 (1994) (presumption 
of regularity of administrative process in the absence of 
clear evidence to the contrary).  

The veteran filed a request for waiver of the overpayment in 
February 1996.  This request was clearly made in excess of 
180 days after notice to the veteran of the existence of the 
indebtedness.  Hence, he failed to file a timely request for 
waiver as authorized by law and applicable VA regulations.

The veteran contends that due to his psychiatric problems he 
was distraught and unaware of what to due.  The VA medical 
records in September 1995 indicate that the veteran was 
experiencing psychiatric problems related to the death of his 
son in April 1993.  The primary symptom was depression.  
However, the is no medical evidence which shows he was 
incompetent or incapacitated during the 180-day appellate 
period so as to constitute the equivalent of circumstances 
beyond the debtor's control, resulting in delay in receipt by 
the debtor of the notification of indebtedness beyond the 
time customarily required for mailing.  In view of the 
foregoing, the Board finds that the application requesting a 
waiver of recovery of the overpayment at issue was not timely 
filed. 


ORDER

The request for waiver of the overpayment calculated in the 
amount of $10,170.00 of nonservice-connected pension was not 
timely filed.  The appeal is denied. 



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

 

